Exhibit 10.1

 

Draft5.12.2013

 

LICENSE AGREEMENT

 

By and Between:

 



The Tirex Corporation

 

1771 Post Road East

 

Westport CT

 

USA 06880

 

(hereinafter referred to as “Tirex” or the “Licensor”)

 

 

 

 

and

Simpro S.p.A.

 

Via Torino 446/A

 

10032 Brandizzo (TO)

 

Italy

 

(hereinafter referred to as “Simpro” or the “Licensee”)

     

Represented by:

 

John L. Threshie Jr

 

President/CEO

 

Represented by:

 

Giulio Bianchini

 

Chairman of the Board of Directors and Managing Director,

     

Duly authorized for these purposes

 

by the Board of Directors, as outlined in Annex I

 

Duly authorized for these purposes

 

by the articles of the By Law, as outlined in Annex II

 

Tirex and Simpro are hereinafter referred sometimes individually as “Party” and
sometimes jointly as “Parties”.

 

Whereas

 

A The Licensor is owner of the U.S. patent for invention no. 5735471, issued on
7th April, 1998, concerning “a method for the cryogenic disintegration of
thermoplastic elastomeric materials containing fibres, wires or the like”,
better described in the patent (hereinafter: the “Patent” attached hereto as
Annex “A”), and

 

B The Licensor guarantees that all maintenance fees of the Patent have been
regularly paid (as showed in annex “B” attached hereto) and that the enjoyment
of the rights thereof is not subject to any obligation deriving from
pre-constituted rights of third parties, if any , and

 

C The Licensor guarantees the full validity of the Patent within the territories
of the United States of America, as well as the performances specified in item D
of the Recitals, and

 

D The Licensor has manufactured a first prototype of the system under the
Patent, able to guarantee the following performance:

 

- annual operability: 324 days

 

- daily operability: 24 hours

 

/s/ JT /s/ GB

 

1

 

- disintegration (fracturing) capacity: 1 million tires per year for every
single line of the system, it being understood that a tire means a passenger car
tire, or its equivalent, having a deemed weight of approximately 15 pounds; That
is 15 pounds for Europe and 19 pounds for the Americas.

 

- size of 85% of the rubber fractured through the cryogenic fracturing mill:
minimum 5 mesh

 

- size of 100% of the rubber fractured at the end of the process by means of an
auxiliary fracturing mill: 30 mesh, and

 

E Until December 2002, Tirex has developed a suite of technical knowledge, know
how, process, procedure, designs and drawings related to the realisation of the
prototype of the system under the Patent (hereinafter the “Tirex Technology”),
and

 

F As of the signature of the Old Licence Agreement (as defined below), Licensee
has engineered the industrial process related to the Patent, and developed and
implemented over the years a suite of technical knowledge, innovations,
know-how, process formulae, procedures, designs, drawings, data and improvements
concerning but not limited at the materials, the management and control
software, the layout, the flow through process of the materials and the wiring
of the prototype developed by the Licensor thus enabling an industrial and
sustainable production activity related to the commercial realization of the
Patent and applications thereof (hereinafter: the “Simpro Technology”), and

 

G Nor the Licensor nor any other company or person on their behalf has made any
payment to Simpro for the Simpro Technology and therefore the Parties
acknowledge and agree that Simpro is the only and exclusive owner of the Simpro
Technology and of all the related drawing and solutions, and

 

H Simpro and Tirex on December 2002, executed a license agreement and subsequent
amendments attached hereto as Annex “H” (hereinafter: the “Old License
Agreement”). Simpro and Tirex acknowledge and agree that the Old License
Agreement is now terminated arid are willing to execute a new license agreement
under which, the Licensor confirm the Licensee in its exclusive right as sole
worldwide manufacturer and installer of TCS Systems constituting the material
realization of the Patent and of the Tirex Technology and of the Simpro
Technology (hereinafter also: the “Products” and severally the “Product”), and

 

I The Board of Directors of Tirex has approved the execution of the termination
of the Old License Agreement and the execution of this agreement (hereinafter:
the “Agreement”) in accordance with the following terms and conditions, and

 

J Tirex has delivered, to Simpro, Tirex’s certificate of Good Standing,
attesting that Tirex is a profit-making company and there are no petitions in
bankruptcy against Tirex (as shown in Annex “J” attached hereto), and

 

 

/s/ JT /s/ GB

2

 

K Tirex grants that the terms and conditions of the Agreement do not and will
not be in contrast with nor infringe any agreement, or covenant, previously
executed by Tirex which concerns the Product and/or part thereof, the right of
marketing, selling, manufacturing, installing and providing the after-sale
service of the Product and/or of part thereof , and

 

L Tirex also grants that the agreements previously signed with GRSI has been
terminated and consequently are null and void .

 

Now therefore, the Parties agree upon and enter into as follows:

 

1. RECITALS AND ANNEXES

 

1.1 The recitals and the annexes hereto constitute an integral and essential
part of the Agreement.

 

2. PURPOSE

 

2.1 The Licensor grants to the Licensee a worldwide exclusive right to use the
Patent and the Tirex Technology, related to the Products thereof, so as to
manufacture and install the Products and a non exclusive worldwide right to
market, and to promote the Products. Furthermore the Licensor grants to the
Licensee the exclusive right to carry out the after-sales service with regard to
the Products manufactured and installed by Licensee. The Licensor also grants to
the Licensee a non-exclusive right to sell and/or transfer directly to own
customer recycling systems and/or Product with inside part of the Tirex
Technology and/or of the Patent.

 

2.2 The Licensee is expressly empowered to subcontract to third companies the
manufacturing and/or the assembly of the Products, or part thereof, with the
exception of the fracturing rollers of the main cryogenic mill, described in
Annex “2.2”, which will be assembled either by the Licensee or by companies
controlled by, or is under common control with, Simpro (hereinafter: the
“Affiliate”). For purposes of this definition, control means the direct or
indirect, legal or beneficial ownership of greater than fifty percent (50%) of
the outstanding shares, investment units or partnership units and/or quotas of
stock or other investment or ownership units entitled to vote for the election
of directors or persons performing similar functions, or in the case of entities
not having voting stock, equivalent ownership or interest of greater than fifty
percent (50%) of its outstanding shares and/or quotas, or of its net asset or
net profit, provided that such corporation, company, partnership or entity shall
be deemed to be an Affiliate for purposes of this Agreement only so long as
Simpro maintains such ownership or control.

 

 

/s/ JT /s/ GB

3

 

3. COMPENSATION AND PAYMENT TERMS

 

3.1 In the event the Licensee sold directly the Product to a customer, as
provide in article 3.4 herein, Licensee agrees to pay to Licensor the total sum
(a) of €.100.000,00 for each fracturing mill manufactured and installed in the
Product by Licensee during the period of validity of the Patent and (b) €
80.000,00 for each fracturing mill manufactured and installed in the Product by
Licensee after the expiration of the Patent and until the expiration of the
Agreement (the consideration set forth in the previous letters (a) and (b) of
this article, hereinafter referred to as the “Compensation”).

 

3.2 In the event the Licensee sold the Product to Tirex and/or to a third party
to which Tirex shall have granted a license to market or to promote or to sell
the Products, , as provided in article 3.3 herein, Licensee agrees to pay to
Licensor the total sum: (a) of € 125.000,00 for each fracturing mill
manufactured and installed in the Product by Licensee, during the period of
validity of the Patent; and (b) of € 100.000,00 for each fracturing mill
manufactured and installed in the Product by Licensee after the expiration of
the Patent and until the expiration of the Agreement (the consideration set
forth in the previous letters (a) and/or (b) of this article hereinafter
referred to as the “Second Compensation”).

 

The Parties agree that the Compensation and/or the Second Compensation, as the
case may be, shall be the sole remuneration due to the Licensor under the
Agreement. The Parties also acknowledge and agree that any and all remuneration
due to the Third Party for the activity performed by the latter according to the
potential agreements signed with Tirex, shall be borne by Tirex. Therefore
nothing shall be paid by Simpro to the Third Party or to Tirex , for the
activity performed by the Third Party.

 

3.3 In the event the Licensor and/or the Third Party establishes the initial
contact with a potential customer, Licensor and/or the Third Party, as the case
may be, shall inform the Licensee in writing about the interest of the potential
customer in purchasing the Product, together with a detailed indication, in
writing, of the specifications of the Product which the customer intends to
purchase. Therefore the Licensee shall inform the Licensor and/or the Third
Party , as the case may be, in writing about the conditions under which it is
willing to sell the Product to them (hereinafter the “Offer”).The Parties
acknowledge that the contract of sale with the final customer shall be directly
stipulated by Tirex and/or by the Third Party , as the case may be. The Licensor
and/or the Third Party shall keep the Licensee constantly informed about the
negotiations with the customer with regard to the sale of the Product. The
Parties also agree that the Licensee shall not be bound to sell the Product to
the Licensor and/or to the Third Party in the event that, for instance: the
compensation proposed by the Licensor and/or by the Third Party is lower than
the price proposed in the Offer, Tirex and/or the Third Party and/or the final
customer does not give any warranty of solvency, the manufacturing of such
Product is not reasonably possible in consideration of the orders already
received and/or because the period

 

 

/s/ JT /s/ GB

4

 

for delivering the Product is shorter than ten/twelve (10/12) months for the
first TCS System and six/eight (6/8) months for the second and following. The
Licensor and/or the Third Party shall not have either the power to bind the
Licensee or to execute any contracts of sale on behalf of the Licensee. However
should the Licensee not accept, for the aforesaid reasons set forth in this
article 3.3., to sell the Product to Tirex and/or to the Third Party, these
latter shall have the right to manufacture the Product directly and/or to grant
to a third party the right to manufacture the Product, at his own care and
expenses but in any case with the explicit ban to use Simpro Technology. In this
specific case no Compensation and/or second Compensation shall be due to the
Licensor. For the avoidance of any doubt the Parties acknowledge and agree that
these are the sole hypothesis in which Tirex and/or the Third Party, as the case
may be, shall have the right to manufacture the Products.

 

3.4 In the event the Licensee establishes the initial contact with a potential
customer, within fifteen’ (15) days from the signature of each manufacturing
agreement of the Product with the customer, the Licensee shall inform in writing
Tirex, and Tirex, within 3 months from this communication will supply a label
defining the Product part number and serial number to Simpro to apply to each
main cryogenic mill manufactured and assembled in the Product sold by Simpro to
the customer(s).

 

3.5 The payment of the Compensation, as calculated above, but subject to a ten
per cent (10%) holdback, shall be paid to Licensor pro-rata with progress
payments made to the Licensee by the potential customer, within twenty (20) days
of the payments being received by Licensee. In the event that the progress
payments made by a potential customer to the Licensee have to be granted by the
latter with an advance payment bond or with a similar guarantee, the Licensor
shall be obliged to deliver to the Licensee a similar guarantee for the relevant
portion of Compensation paid by the Licensee to the Licensor. In the event that
the Product manufactured and installed in accordance with Licensor
specifications fails the product acceptance test by the potential customer as a
result of design deficiencies inherent to the Tirex Technology and/or Patent,
and Licensee, in collaboration with Licensor, is unable to correct such
deficiencies within ninety (90) days of the failed test and obtain customer
acceptance, the amounts paid to the Licensor shall be immediately reimbursed to
Licensee. All amounts held back by Licensee shall be paid to Licensor within
twenty (20) days of Product acceptance by the customer.

 

3.6 The payment of the Second Compensation as calculated above, but subject to a
ten per cent (10%) holdback, shall be paid to Licensor pro-rata with progress
payments made to the Licensee by the Licensor and/or by the Third Party, as the
case may be, within twenty (20) days of the payments being received by Licensee.
In the event the progress payments made by the Licensor and/or by the Third
Parties to the Licensee have to be granted by the latter with an advance payment
bond or with a similar guarantee, the Licensor shall be obliged to deliver to
the Licensee a similar guarantee for the relevant portion of Second Compensation
paid by the Licensee to the Licensor. In the event that the Product manufactured
and installed in accordance

 

 

/s/ JT /s/ GB

5

 

with Licensor and/or the Third Party specifications fails the product acceptance
test by the potential customer as a result of design deficiencies inherent to
the Tirex Technology and/or Patent, and Licensee, in collaboration with
Licensor, is unable to correct such deficiencies within ninety (90) days of the
failed test and obtain customer acceptance, amounts paid to Licensor shall be
immediately reimbursed to Licensee. All amounts held back by Licensee shall be
paid to Licensor within twenty (20) days of Product acceptance by the final
customer.

 

3.7 Should the Product acceptance test at the customer’s site fail approval for
any reason imputable to the non-functioning of the Product (s) referring to the
Patent and/or to the Tirex Technology, the Licensee shall have the right to
withhold totally or partly the balance of the Compensation and/or Second
Compensation, as the case may be, owed to the Licensor in order to indemnify the
Customer. In this last circumstance, the Licensee shall have to give written
notice to the Licensor about the reasons for which such test failed, and the
Licensor , within sixty (60) days upon receipt of said notice, shall have to
remove, at his own care and expenses, any defect being the cause of such test
failure. \

 

3.8 In addition, the Parties agree that no Compensation nor Second Compensation
shall be due to the Licensor in case the Licensee manufactures a· prototype
Product to be used for technological tests, but the Licensor shall be entitled
to receive a sum of money equal to three (3) % of the monetary value of the
rubber crumb sold by the Licensee, net of taxes, duties or other similar
government levies, resulting from such prototype Product (hereinafter
“Remuneration for rubber crumb sold”), for a period of four years following the
date of the first sale being performed. Such compensation shall be paid
quarterly and accompanied by detailed calculation of the amount due to Licensor.
Should the prototype Product be constructed for use and for the benefit of an
educational organization, and should Licensee not benefit from the sale of any
of the products resulting from the use of such Product’s prototype, no
Compensation and no Second Compensation and no Remuneration for rubber crumb
sold shall be due to the Licensor.

 

4. MUTUAL CONDITIONS AND COMMITMENTS

 

4.1 The Licensor commits itself to supply the Licensee and its employees with a
professional training on the Products and on the Patent and on the Tirex
Technology , properly adequate to manufacture the Products, without any cost and
expense being charged to the Licensee. In addition, the Licensor will set at the
Licensee’s disposal its own skilled staff in order to solve the technical
problems, if any, that might occur during the accomplishment of the Patent
and/or the manufacturing of the Products, without any cost and expense being
charged to the Licensee. The activities mentioned in this article 4.1 will be
carried out at the Licensee’s premises.

 

 

/s/ JT /s/ GB

6

 

4.2 The Licensor guarantees that all maintenance fees of the Patent have been
regularly paid and will have to be paid and that the enjoyment of the rights
thereof is not subject to any obligation deriving from pre-constituted rights of
any third parties, Licensor also warrants that no other exclusive license
agreement related to the manufacturing of the Product and/or use of the Patent
and/or Tirex Technology are in effect with other companies and/or person as of
the date of signing of the Agreement.

 

4.3 The Licensor guarantees the full validity of the Patent within the
territories of the United States of America, as well as the performances
specified in item D of the Recitals.

 

4.4 The Licensor guarantees that the Patent, the Products, the use or practice
of the Patent, or of the Tirex Technology or the development, manufacture, use,
offer for sale or sale of the Products does not and will not infringe any patent
or other industrial or intellectual property right or other right owned by any
third parties. Licensor represents and warrants to Simpro that, at the time of
entering into the Agreement, it is not aware of any claim of infringement
against or affecting the Patent and or the Tirex Technology.

 

4.5 The Licensor also grants that the terms and conditions of the Agreement does
not infringe any agreements or covenant executed by the Licensor which concern
the Products and/or part thereof nor any other potential right owned by any
third party related to the Patent, Product and/or Tirex Technology .

 

4.6 The Licensor commits itself to defend and/or settle, at its own expenses,
every action or proceeding taken against the Licensee, concerning the contesting
of the validity and efficacy of the Patent and/or Tirex Technology, as well as
the infringement of third parties with respect to established patent rights and
or technology, trade secrets or other intellectual property rights of any third
parties, as well as the infringement of agreements of any kind previously
stipulated by the Licensor with other third parties, the performance of unfair
competition or in any case the infringement of other parties rights, and shall
indemnify and save the Licensee harmless from any claim, loss, damages, cost,
expense, penalties request or civil, administrative or criminal punishment of
any kind, including reasonable attorney’s fees.

 

4.7 In the event that the use of the Patent and/or of the Tirex Technology
infringes or allegedly infringes patent rights of any third parties, the Party
that first becomes aware of such infringement or allegation of such infringement
(the “Infringement Action”) shall promptly notify the other Party. In case of
Infringement Action, Simpro has the right to pursue the defence against such
third parties Infringement Action, but in any case what set forth in previous
article 4.5 shall apply.

 

 

/s/ JT /s/ GB

7

 

4.8 In any case, the Licensor at its own cost, shall be obliged to cooperate and
assist Simpro in any legal action to enable Simpro to enforce its rights against
any third parties allegations. On purpose, Tirex will provide Simpro with any
technical details, specifications and procedures and/or any other information,
including confidential information, necessary to the defence and to support the
lawsuit being brought by a third parties against Simpro before any Court or any
other Jurisdiction or Authority.

 

4.9 Should the Licensor not fulfil its own obligations under the Agreement, the
Parties agree upon that the Licensee shall be able to lawfully suspend the
payment of the Compensation and of the Second Compensation and of the
Remuneration for rubber crumb sold.

 

4.10 The Licensee acknowledges that the Licensor is the sole owner of the Patent
and of the Tirex Technology, and commits himself to respect this, even in those
jurisdictions (anywhere in the world) where the Tirex Technology may not
currently enjoy patent protection, and further commits itself that it will take
no actions to patent the Tirex Technology in those countries where such process
may not enjoy the Patent protection, or otherwise appropriate the Tirex
Technology to its own benefit, even in those countries or regions where Patent
protection is not currently operative. Should the Licensor learn about any
infringement of the commitments under this Article 4.10, the Licensor shall
consequently communicate such default to the Licensee, by registered mail with
return receipt confirmed, and should this default cease or be integrally
remedied within sixty (60) days of the above mentioned communication, it will be
deemed as not occurred in all respects of the Agreement. Otherwise the Licensee
shall indemnify the Licensor for damages suffered by the latter due to such
infringement.

 

5. DURATION

 

5.1 The Agreement shall come into force on the date of its last signature and
shall terminate on the fifth anniversary of the date thereof. In the event that
during the period of effectiveness of the Agreement, Simpro will have sold at
least one or more Products, the Agreement shall be automatically renewed for
further one (1) year periods for each Product sold and manufactured by Licensee.
In case of liquidation, business termination, insolvency, bankruptcy or any
similar proceedings to which the Licensor may be subject, the Agreement shall
not be terminated and shall be effective until its natural expiration.

 

 

/s/ JT /s/ GB

8

 

5.2 Notwithstanding the preceding, the Parties may agree to license extensions
in writing at any time.

 

5.3 Besides the provisions of Article 5.1 wherein Licensee can acquire
extensions through sales of Products, there are not other provisions for
automatic renewals.

 

6. EFFECTS OF TERMINATION

 

6.1 Should the Agreement be terminated for any cause, the Licensee shall have
the right to complete and sell the Products for which there is a purchase order
by a third party and/or by Tirex at the date of termination. In this case the
Licensee, should it decide to exercise such right, shall continue to pay to the
Licensor, for the said purchase order, the Compensation and/or the Second
Compensation, as the case may be, specified in Article 3, preceding, according
to the Agreement’s provisions.

 

6.2 In the case of termination or expiration of the Agreement the Licensee shall
give without delay all material and documentation, previously delivered by the
Licensor, back to the latter, as a consequence of the license, and in particular
all documentation, drawings, data and everything related to the Tirex Technology
and the Patent, transferred to Licensee by the Licensor.

 

7. INFORMATION TO LICENSOR BY LICENSEE OF UNFAIR COMPETITION OR PATENT
INFRINGEMENT

 

7.1 The Licensee commits himself to inform the Licensor as soon as he learns
about any acts of unfair competition or infringement of the Patent and/or the
Tirex Technology by third parties and concerning the license.

 

8. CONFIDENTIAL INFORMATION

 

8.1 For the whole duration of the Agreement, the Licensee shall be required to
keep secret all information concerning the Tirex Technology and the Patent,
disclosed to him by the Licensor. For the whole duration of the Agreement, the
Licensor shall be required to keep secret all information concerning the Simpro
Technology, disclosed to him by the Licensee.

 

 

/s/ JT /s/ GB

9

 

8.2 The Licensee is obliged not to disclose to third parties, as well as to keep
secret and confidential, any information come to his knowledge concerning the
Tirex Technology and the Patent, for any reason or purpose, under the Agreement,
except what is needed to manufacture the Products, directly or indirectly, and
sell them to third parties, as well as to develop the Products, if required. The
Licensor and the Licensee shall be also entitled to disclose, for scientific
and/or commercial purposes, any information concerning the achieved development
of the Products.

 

8.3 The secrecy obligation of this Article 8 shall be valid for the whole
duration of the Agreement, and for a period of five (5) years following the date
of its termination or expiration.

 

Neither Party shall be deemed in violation of this Agreement if the divulging of
information is required by law or by Court order; or in the case of those
information (a) was already record in the files of the receiving party prior to
receipt thereof; (b) was already in the public domain prior to receipt thereof
or comes into the public domain through no fault or omission attributable to the
receiving party; (c) is lawfully obtained by the receiving party without
restrictions to use from a third party, who is legally free to disclose the
same; (d) is independently developed by the receiving party without the aid,
application or use of any confidential information.

 

9. TRANSFER OF THE AGREEMENT

 

9.1 The Agreement shall not be transferred or conveyed to third parties without
the prior written consent from the other Party.

 

10. ENFORCEABLE LAW

 

10.1 The Agreement is governed by and shall be construed and performed in
accordance with the laws of Italy without regard to conflicts of principles of
laws with those of other jurisdictions.

 

11. DISPUTES

 

11.1 All disputes between the Parties arising out of, or in connection with, the
Agreement (including, without limitation, any questions as to the validity or
enforceability of interpretation or termination of the Agreement), will be
settled under the Rules of Arbitration of the International Chamber of Commerce
in Geneva by one ore more arbitrators appointed in accordance with the said
Rules. The arbitration shall be conducted in Geneva and will be held in Italian
and English language.

 

 

/s/ JT /s/ GB

10

 

11.2 The Award of the Arbitrator shall be final and binding upon the Parties.

 

11.3 The Parties agree and accept that all disputes which cannot be settled by
Arbitration according to Italian law are submitted to the Italian jurisdiction
and to the exclusive competence of the Court of Turin.

 

12. MISCELLANEOUS

 

12.1 The Agreement cancels, terminates and replaces any previous understanding,
agreement or covenant, existing between the Parties. More specifically, the
Parties agree that the Agreement cancels, terminate and replace the Old License
Agreement.

 

12.2 No modification or amendment hereof shall be valid or binding upon the
Parties, unless made in writing and duly executed on behalf of the Parties by
their respective duly authorized officers. Terms and conditions of the Agreement
will benefit and will be binding also upon any duly authorized successors.
Nothing in the Agreement, expressed or implied, can be deemed as intended to
assign to any party different from the Parties of the Agreement and their
authorized successors and assigns to any right, remedy, obligation and
responsibility in accordance with the Agreement’s provision, unless what is
provided for therein.

 

12.3 The execution of this Agreement repudiates and renders invalid any and all
claims which the Licensor might previously have had against the Licensee for any
use of the Patent and of the Tirex Technology by the latter and/or relevant to
the Old License Agreement.

 

12.4 The tolerance, if any, of one of the Parties towards any attitudes of the
other Party, deemed to infringe the Agreement’s provisions or intent, does not
constitute any renunciation of the rights and of the actions arising therefrom
according to the law and as a consequence of the Agreement.

 

12.5 Any notice, report or other document required or permitted hereunder shall
be written in English, and shall be sufficiently given when personally
delivered, telecommunicated, delivered by overnight courier or mailed prepaid
first class registered or certified mail and addressed to the Party for whom it
is intended at its record address, and such notice shall be effective upon
receipt, if delivered personally, telecommunicated, or delivered by overnight
courier, or shall be effective five (5) days after it is deposited ill the mail,
if mailed. Signatures can also be added to final documents electronically via
email. The record addresses and facsimile numbers of the Parties are set forth
below:

 

 

/s/ JT /s/ GB

11

 

The Tirex Corporation Simpro S.p.A.     1771 Post Road East Via Torino 446/A    
Westport CT 10032 Brandizzo (TO)     USA 06880 Italy         Attention: John L.
Threshie Jr. Attention: Mauro Gallo Rosso         Fax: 203-259-8054 FAX:
0039-011-9179399     info@tirex-tcs.com e-mail: mauro.gallorosso@simpronet.com

 

12.6 Either Party, at any time, may change its previous record address or
facsimile number by giving written notice of the substitution in accordance with
the provision of Article 12.5.

 

12.7 Each of the Parties shall be responsible for the expenses of its own
consultants with reference to the preparation and the implementation of the
Agreement and none of such expenses will be paid or charged to the other Party.

 

12.8 The Parties hereto covenant and warrant neither to have employed any
brokers or agents, nor to be liable for any brokerage or commission expenses
under the Agreement.

 

12.9 The descriptive titles of each article have been conceived for mere
convenience and will not affect or jeopardize the meaning or the interpretation
of any Agreement’s provision.

 

12.10 The Agreement may be executed in multiple counterparts, each of which
shall constitute an original hereof, but all of which, taken together, shall
constitute one and the same instrument.

 

12.11 The Agreement shall be registered as required or if and where needed.

 

12.12 The Agreement does not in any way create a relationship of principal and
agent, partnership or joint venture between the Parties. Neither Party shall
under any circumstances act as, or represent itself to be, the other Party.

 

 

/s/ JT /s/ GB

12

 

13. WARRANTIES

 

13.1 The signatories to this Agreement each warrant to the signatory of the
other Party that they are duly authorized under the Articles of Incorporation
and By-Laws of their respective companies to execute this Agreement.

 

Annexes:

 

I. Copy of the authorisation of Tirex’s Board of Directors;

 

II. Copy of Simpro’s articles of the By Law;

 

A. copy of the Patent;

 

B. copies of the maintenance fees paid of the Patent;

 

H copy of Old License Agreement and subsequent amendment;

 

J. copy of Certificate of Good Standing of Tirex;

 

2.2. description of the fracturing rollers of the main cryogenic mill.

 

 

This document is duly signed and executed this 10th day of December, 2013, in

 

Wilton, Connecticut, USA

(City) (Country)

 

 

For and on behalf of:   [simpro.jpg]              The Tirex Corporation   SIMPRO
S.p.A.       John L. Threshie Jr.   Giulio Bianchini       /s/ John L. Threshie
Jr.   /s/ Giulio Bianchini Witness   Witness                 [steele.jpg] 

 

 

/s/ JT /s/ GB

 



13

